Citation Nr: 0216663	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-01 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).  

2.  Entitlement to service connection for a skin disability 
as a residual of exposure to Agent Orange, for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Armond L. Andry, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  He died on April [redacted], 1997.  The appellant is his 
surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2001, it was remanded to the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) for additional development and adjudication.  The case 
was returned to the Board and is ready for appellate review.  

In May 2001, the appellant appeared before the undersigned 
acting Member of the Board by way of video conference.  The 
transcript of that hearing is contained in the claims file.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  VA medical and surgical treatment of the veteran did not 
result in his death.



CONCLUSION OF LAW

Dependency and Indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 
& Supp. 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to Dependency and 
Indemnity compensation under 38 U.S.C.A. § 1151.  She 
essentially argues that VA medical care providers were 
negligent in the treatment of her husband during his final 
hospitalization at the Chicago VA Medical Center (VAMC) in 
April 1997.  She asserts that but for VA's negligence, her 
husband would not have died, and she should thus be awarded 
VA survivor's death benefits.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, in order to 
facilitate understanding of its decision, the pertinent law 
and VA regulations applicable to the issue will be outlined.  
Finally, the Board will present an analysis of the 
appellant's claim.

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her claim by means of the July 1998 rating 
decision; the December 1998 statement of the case; the 
September 1999 supplemental statement of the case; the August 
2000 supplemental statement of the case; the June 2001 Board 
remand; and a January 2002 letter from the RO.  In the 
January 2002 letter, and in the preceding documents noted 
above, it was explained to her exactly what the evidence must 
show for her to establish her claim and she was given 
examples of the types of evidence that could be useful.  Her 
rights and responsibilities under the VCAA versus those of 
the VA was also explained in the letter in great detail.  She 
was also informed what evidence or information she should 
furnish and what evidence VA could provide.  On August 15, 
2002, the appellant requested an extension of 30 days for the 
submission of additional information in response to the 
supplemental statement of the case of July 12, 2002.  On 
September 4, 2002, the RO advised her that a 30 day extension 
had been granted effective to October 10, 2002.  As of 
October 23, 2002, no additional information had been received 
at the RO and the case was forwarded to the Board.  After 
having reviewed the correspondence and other documentation of 
record, the Board has concluded that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA attempted to inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
letter issued in January 2002, the RO asked her to specify 
any records that would be helpful to her claim.  The RO also 
informed her that it would request these records, but 
indicated that she could obtain the records herself if she 
desired.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate her claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  The RO obtained the veteran's VA 
treatment records including copies of the detailed records 
from his last period of hospitalization.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  

Additionally, VA medical opinions were obtained in August 
1999, November 1999, December 1999, June 2002, for the 
purpose of determining the nature and extent of the veteran's 
medical care and the circumstances surrounding his death in 
April 1997.  The appellant has also been provided ample 
opportunity to present evidence and argument in support of 
her claim.  She appeared before the undersigned at a Video 
Conference hearing in May 2001.  There is of record 
sufficient evidence to decide the claim.  

In view of the fact that all available evidence has been 
obtained, the Board finds that the requirements to assist the 
appellant in the development of her claim under the VCAA, 
including the requirements to notify the appellant what 
portion of the evidence is to be provided by her and what 
portion is to be provided by VA, have been fulfilled.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002)  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Laws and Regulations

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment . . . .  
VA's action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provided under the 1995 amendment that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. § 
3.358(b)(2) provided that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) also provided that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the applicable provisions of 38 C.F.R. § 3.358(c)(3) 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

The Board notes that 38 U.S.C.A. § 1151, relating to benefits 
for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress, effective October 1, 
1997.  See section 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence was necessary for recovery under section 1151.  
However, since the appellant's claim was filed prior to the 
effective date of this legislation, her claim must be 
adjudicated under the provisions of the statute prior to that 
date.  See VAOPGCPREC-40-97.  

So as to avoid possible misunderstanding as to the governing 
law, the Board emphasizes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  As noted above, those provisions 
were invalidated by the Supreme Court in Gardner.  Since the 
claim herein was filed before October 1997, it must be 
adjudicated in accord with the pre-October 1997 version of 38 
U.S.C.A. § 1151.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.  

Analysis

As explained in detail above, since the appellant filed her 
claim prior to October 1, 1997, the only issue before the 
Board is whether the veteran's death was the result of VA 
treatment [i.e., the presence of absence of negligence on the 
part of VA is not for consideration].  In order for the 
appellant to be successful in her claim, however, 
compensation must not otherwise be precluded under the 
provisions of 38 C.F.R. § 3.358(c)(3) [i.e., the veteran's 
death (1) was not causally related to VA hospitalization or 
medical or surgical treatment, or (2) was merely coincidental 
with the VA hospitalization or medical or surgical treatment, 
or (3) was the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized, or (4) was the certain or near 
certain result of the VA hospitalization or medical or 
surgical treatment.]  

In written statements submitted to VA and in testimony at 
personal hearings in February 1999 and February 2000 before 
the RO, and in May 2001 before the Board, the appellant has 
contended that medical negligence in VA's treatment of the 
veteran caused or contributed to his death.  She has 
specifically argued that contrary to the medical records, the 
veteran was very cooperative in his treatment, and that if at 
any time he was not, the VA medical care providers should 
have asked the veteran's family to intercede.  She has stated 
that just prior to his demise on April [redacted], 1996, the 
veteran's family was told by VA that he was improving, and so 
they left the hospital.  She argues that the family could 
have assisted in making sure that the veteran agreed to the 
necessary treatment to save his life, but regardless, the 
fact that VA told the veteran's family to leave was is clear 
evidence that the veteran's demise was not foreseeable.  

The veteran's death certificate listed the immediate cause of 
death as pulmonary edema.  At his death, the veteran was 44 
years of age.

An autopsy report dated in August 1997 revealed that the 
veteran had the clinical diagnoses at the time of his death 
of atrial fibrillation, hypertension, congestive heart 
failure, and pleural effusions.  The clinical history set out 
in the autopsy report revealed that the veteran (with a past 
medical history of severe morbid obesity, sleep apnea status 
post tracheotomy, intermitted atrial fibrillation, and 
hypertension) had presented to the VA hospital on April 16, 
1997, complaining of increased dyspnea on exertion, shortness 
of breath, orthopnea, and increased edema of lower 
extremities for 2 to 3 months, but worse over the prior few 
days.  The report noted that the veteran had denied any chest 
pain or palpitations.  It noted that on admission, the 
veteran was found to have atrial fibrillation with a right 
ventricular rhythm and exacerbated congestive heart failure.  
He was started on Esmolol with no response, then was switched 
to Digoxin.  The heart rate was said to return to 110, and 
Lopressor was added.  It was noted that during the hospital 
stay, the veteran refused an echocardiogram and 
thoracentesis.  The veteran was said to have developed 
respiratory failure on April [redacted], 1997, at 1530 hours.  It was 
noted that despite aggressive attempts at resuscitation, the 
veteran expired.  

The evidence of record has been reviewed in its entirety.  
That evidence includes written and oral statements of the 
appellant and the veteran's daughter; and VA inpatient and 
outpatient treatment records dated from 1983 until the 
veteran's death on April [redacted], 1997, including specifically, 
the detailed VA medical records documenting the veteran's 
last period of hospitalization from April 16, 1997 until the 
date of his death.  The medical records essentially document 
the immediate and remote medical history outlined in the 
August 1997 autopsy report.  The evidence also includes VA 
medical opinions that were obtained in August 1999, November 
1999, December 1999, June 2002, for the purpose of 
determining the nature and extent of the veteran's medical 
care and the circumstances surrounding his death in April 
1997.  

The veteran's voluminous VA and private medical records are 
entirely negative for any finding or opinion that VA surgical 
or medical treatment in any way contributed to his death or 
hastened his death.  Despite having had an opportunity over a 
period of years to attempt to obtain and submit a medical 
opinion in support of her claim, the appellant has not done 
so.  She has stated her personal belief that VA treatment 
should have been better than it was and could have prevented 
the veteran's death.  The veteran's daughter has expressed 
similar beliefs.  However, as laypersons, the appellant and 
the veteran's daughter are not qualified to offer an opinion 
on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Their statements 
and testimony in that regard thus have no probative value.  

The issue of whether an individual's death was related to 
medical or surgical treatment is a medical issue on which the 
only evidence with probative value is competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (66 Fed. Reg. 45630, 
August 29, 2001).  In the instant case, there is absolutely 
no competent medical evidence whatsoever that the veteran's 
death resulted from VA treatment.  To the contrary, the 
competent medical evidence of record that voices an opinion 
on the question serves to refute the appellant's claim.  
Specifically, these are the VA medical opinions that were 
obtained in August 1999, November 1999, December 1999, and 
June 2002, for the purpose of determining the nature and 
extent of the veteran's medical care and the circumstances 
surrounding his death in April 1997.  

The physician who wrote the August 1999 opinion conjectured 
that the veteran's death resulted from a large shift of fluid 
volume because of an episode of myocardial eschemia with a 
failure of the heart pump, and that death was too sudden for 
the doctors to prevent it.  The physician suspected that it 
arose from a complicating event that the doctors could not 
have foreseen because they were working with inadequate data 
since the veteran had refused recommended tests.  The opining 
physician concluded that the doctors delivered appropriate 
care under the constraints imposed upon them by the wishes of 
the veteran, and that they could do nothing other than abide 
by his wishes.  The Board acknowledges that the records 
available for review by the physician who drafted August 1999 
opinion were incomplete with respect to the veteran's final 
hospitalization.  

The physicians who provided the November 1999 and December 
1999 VA medical opinions were D.N.G., M.D., the Chief of 
Medical Services, and D.K., M.D., the Chief of the Pulmonary 
Section and Director of the Medical Intensive Care Unit at 
the VA hospital that treated the veteran during his final 
hospitalization.  These physicians did have the benefit of a 
review of the veteran's entire medical records including 
those of that final hospitalization.  In these opinions, they 
essentially concluded that the veteran had been properly 
advised of the risk/benefits of his decision not to follow 
medical recommendations; there was no evidence of the 
necessity to contact any one other than the veteran in making 
his own decisions regarding his medical care; the veteran 
made the decision not to receive recommended oxygen 
ventilation in the Cardiac Care Unit prior to his death; and 
the medical team treating the veteran acted within the 
standard of care in treating the veteran in the face of his 
refusal to cooperate with diagnostic testing and oxygen 
treatment.  

The physician who provided the June 2002 VA medical opinion 
pursuant to the Board's June 2001 remand was J.C., M.D., a 
heart specialist.  Dr. J.C. also had the benefit of a review 
of the veteran's entire medical records including those of 
his final hospitalization.  In this opinion, Dr. J.C. noted 
first that the veteran had received excellent medical care 
for a very difficult medical problem, and that this care was 
detailed in the clinical notes.  The opinion noted further 
that the autopsy report had indicated that the veteran had 
"very, very severe cardiac disease, resulting in an advanced 
degree of congestive heart failure."  The opinion concluded 
that medical care received by the veteran at a VA facility in 
April 1997 in no way resulted in his death; and that there 
was no evidence of any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
by VA medical personnel.  It was also Dr. J.C.'s opinion that 
the veteran's death was reasonably foreseeable.  

One of the foregoing opinions requires an explanation of the 
Board's factual interpretation of the language contained 
therein.  It was noted in the report of the August 1999 
opinion that the veteran's death arose from a complicating 
event that the doctors could not have foreseen because they 
were working with inadequate data since the veteran had 
refused recommended tests.  To the extent that one may argue 
that this August 1999 opinion stands for the proposition that 
the veteran's death had resulted from an unforeseen 
consequence of hospitalization, the Board finds that the 
opinion does not address that question.  The Board finds that 
the language in the August 1999 opinion clearly elucidates 
the fact that the failure of the physician's treating the 
veteran to foresee his fatal medical event was based upon the 
veteran's failure to cooperate with diagnostic testing, and 
not upon the occurrence of a strictly unforeseen event.  It 
is noteworthy that evidence of an unforeseen event is not 
probative of the issue of compensation under the version of 
38 U.S.C.A. § 1151 that must be applied herein.  Essentially, 
the Board finds that the August 1999 opinion stands for the 
conclusion that the veteran's death did not result from VA 
treatment.  

Ultimately, the Board finds that medical evidence of record 
unanimously supports the conclusion that the veteran's death 
did not result from VA treatment.  There is no medical 
evidence that tends to support the appellant's claim.  Again, 
one may argue that the August 1999 opinion does tend to 
support the appellant's claim - a conclusion not shared by 
the Board - however, in that case it must be mentioned that 
the August 1999 opinion's relative probative value is 
diminished by the fact that the physician who rendered the 
opinion did not have the benefit of a review of the veteran's 
complete medical records.  Based upon the foregoing reasons, 
the Board must conclude that the preponderance of the 
evidence is against the appellant's claim under 38 U.S.C.A. 
§ 1151 for compensation for the veteran's death and the claim 
must be denied.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2002). 


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

As noted in the Board's June 2001 remand, there remained 
pending at the time of the veteran's death an outstanding 
claim that he had filed prior to his death of entitlement to 
service connection for a skin disorder as a residual of 
exposure to Agent Orange.  It was further noted in the remand 
that the appellant had filed a claim of accrued benefits 
based upon the veteran's outstanding claim, but that it had 
not been considered by the RO.  The RO was directed in the 
remand to adjudicate the issue of entitlement to accrued 
benefits on that basis.  

Pursuant to the Board's remand, the RO addressed the 
appellant's claim for accrued benefits in conjunction with 
the issuance of the July 2002 supplemental statement of the 
case, which also discussed the issue on appeal in this case.  
In August 2002, the appellant directed a statement to the RO 
noted specifically to be in response to the July 2002 
supplemental statement of the case, that included medical 
information on a skin disorder.  This may reasonably be 
construed as a notice of disagreement with the RO's initial 
adjudication of the accrued benefits claim that had been 
based upon the veteran's pending claim of entitlement to a 
skin disorder as a residual of exposure to Agent Orange.  

The record before the Board does not reflect that a statement 
of the case has been issued specific to the appellant's 
accrued benefits claim, as required by law.   38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2002).   In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court indicated that in a case in which an appellant 
expressed disagreement in writing with an RO decision and the 
RO failed to issue a statement of the case, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of a statement of the case.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should comply with all due process 
concerns raised by the evidence of 
record, including compliance with the 
Veterans Claims Assistance Act of 2000.  
The RO should also furnish the appellant 
and her attorney representative with a 
statement of the case regarding the 
accrued benefits that had been based upon 
the veteran's pending claim of 
entitlement to a skin disorder as a 
residual of exposure to Agent Orange.  
She should be advised of the necessity of 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

